Name: Council Decision of 27 July 1994 supplementing Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: trade;  economic policy; NA;  political geography;  cooperation policy;  political framework
 Date Published: 1994-08-08

 Avis juridique important|31994D0510Council Decision of 27 July 1994 supplementing Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina Official Journal L 205 , 08/08/1994 P. 0003 - 0003COUNCIL DECISION of 27 July 1994 supplementing Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (94/510/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles J.3, J.5 and J.11 thereof, Having regard to Council Decision 93/603/CFSP of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (1), Having regard to Council Decision 93/729/CFSP of 20 December 1993 supplementing that joint action (2), Having regard to Council Decision 94/308/CFSP of 16 May 1994 adapting and extending the application of Decision 93/603/CFSP (3), HAS DECIDED AS FOLLOWS: 1. The sum of ECU 7,15 million to be contributed by the Member States which is not allocated to the administration of Mostar under Decision 94/308/CFSP shall be managed as set out below: Acting on a proposal from one or more Member States or the Commission, the Presidency, assisted by an advisory working party composed of representatives of the Member States and a representative of the Commission, shall take the decisions necessary for the implementation of the joint action. The Presidency may decide, under the conditions laid down in the second subparagraph, to delegate specific aspects of the implementation of such action to one or more Member States or to the Commission. It shall report regularly to the working party on the progress of the action undertaken. 2. Member States' contributions, which shall be determined in accordance with the GNP scale, may be made in cash or in kind. (a) Contributions in kind shall be tailored to the objectives of the joint action. The Presidency, assisted by the advisory working party, shall decide on the identification and accounting of contributions in kind proposed by one or more Member States. Only contributions in kind made after this Decision enters into force shall be taken into account. (b) Should cash contributions prove necessary for the implementation of the joint action, the arrangements for making them shall be laid down by the Presidency, assisted by the advisory working party. 3. This Decision shall enter into force as of today's date. 4. This Decision shall be published in the Official Journal. Done at Brussels, 27 July 1994. For the Council The President Th. WAIGEL (1) OJ No L 286, 20. 11. 1993, p. 1.(2) OJ No L 339, 31. 12. 1993, p. 3.(3) OJ No L 134, 30. 5. 1994, p. 1.